DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last four lines of claim 21 appear to be incomplete as the recitation: “so that, when …” implies that something should further limit “spaced apart”.
Claims 22-31 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0221805 to Wang (hereinafter referred to as “Wang ‘805).

With respect to claim 22, Wang ‘805 discloses the system of claim 61, wherein said first set of electrodes in arranged in a configuration to contact said distal one-third of the renal vessel wall at multiple sites, said configuration has a diameter in the range 
As to claim 23, Wang ‘805 discloses the system of claim 61, wherein said first or second set of electrodes is disposed on said distal end having a configuration comprising a spiral having one or more loops (e.g., Figs. 1A, 1D, 1G, 2A, 2C, 2E-F, and 3A illustrate the system where the first or second set of electrodes are disposed in a spiral having more than one loop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘805 (US 2014/0221805) in view of US Patent Application Publication No. 2015/0366508 to Chou et al. (hereinafter referred to as “Chou”).
 	With respect to claim 25, Wang ‘805 discloses the system of claim 21, wherein said first set of electrodes is located on a catheter comprising a distal end, but does not expressly disclose that the distal end of said catheter comprises a tubular structure that houses one or more resilient members with pre-formed curvatures, wherein said first set of electrodes is disposed on said one or more resilient members, said one or more 
As to claim 26, Wang ‘805 in view of Chou teaches the system of claim 25, further comprises a controlling ring that sheaths said one or more resilient members, wherein movement of said controlling ring along said resilient members controls the extend said one or more resilient members resumes its pre-formed curvature (e.g., Fig. 10, 14 and paragraph [0149] of Chou).  It would have been obvious to further modify the system of Wang ‘805 in view of Chou so that the tubular structure has a controlling ring 
With respect to claim 27, Wang ‘805 in view of Chou teaches the system of claim 25, further comprises a controlling rod within said controlling shaft, wherein the distal end of said controlling rod is attached to the distal ends of said one or more resilient members (e.g., Fig. 9A, 910 is attached to distal end of the resilient members 120), wherein retracting said controlling rod after said one or more resilient members are pushed out of said tubular structure will cause said one or more resilient members to bulge out at their middle (e.g., paragraph [0137] of Chou). It would have been obvious to further modify the system of Wang ‘805 in view of Chou to include a controlling rod within a controlling shaft as taught by Chou as such is a known engineering expedient to cause the resilient members to expand.  
As to claim 28, Wang ‘805 in view of Chou teaches the system of claim 25, wherein said computing device is configured to receive and correlate 3D structure data of said renal vessel (e.g., paragraphs [0075]: a display system and ultrasonic imaging system and [0151] of Chou: catheter includes ultrasound transducers that provide distance information to create/display a 3D map of anatomical tissue location). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of receiving information/data to create a 3D map of the tissue including tissue wall in view of the teachings of Chou. It would have been obvious to one of ordinary skill in the art to modify the computing device of Wang ‘805 in view of Chou’s system to receive and correlate 3D structure data of a renal artery in view of the teachings of Chou in order to see what areas are being ablated, and because the 
  With respect to claim 29, Wang ‘805 in view of Chou teaches the system of claim 25, wherein said physiological parameters are selected from the group consisting of systolic blood pressure, diastolic blood pressure, mean arterial pressure, heart rate, level of biochemicals, cardiac electrical activity, muscle activity, skeletal nerve activity, and action potential of cells (e.g., paragraph [0095] of Wang ‘805).  

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘805 in view of Chou as applied to claim 70 above, and further in view of US Patent No. 8,517,962 to Gertner et al. (hereinafter referred to as “Gertner”).
With respect to claim 30, Wang ‘805 in view of Chou teaches the system of claim 29, but do not expressly teach that the biochemicals are selected from the group consisting of epinephrine, norepinephrine, renin-angiotensin II and vasopressin. However, Gertner, in a related art: energetic modulation of nerves in the renal area, teaches biochemical changes are activated by stimulating energy (e.g., Fig. 16C, column 11, lines 25-26, column 31, lines 31-39, column 33, lines 49-63 of Gertner). Accordingly, it would have been obvious to one of ordinary skill in the art to monitor the biochemical of the renal nerve and vein when treating the area in view of the teachings of Gertner that those chemicals can cause issues for the patient. 
As to claim 31, Wang ‘805 in view of Chou teaches the system of claim 25, further comprising a display device for displaying the location of anatomical features (e.g., paragraph [0151] of Chou), but does not expressly teach displaying the location or .  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘805 as applied to claim 21 above, and further in view of US Patent Application Publication No. 2007/0265687 to Deem et al. (hereinafter referred to as “Deem”) and US Patent Application Publication No. 2016/0213313 to Toth et al. (hereinafter referred to as “Toth”).
Wang ‘805 discloses the system of claim 24, but does not expressly disclose that the configuration comprises a spiral pyramid with the loops becoming progressively smaller from a proximal end to a distal end. Wang ‘905 does disclose that the catheter tip is designed with a shape customized to the renal architecture (e.g., paragraph [0045]). Deem, in a related art: apparatuses for renal neuromodulation, teaches that the helical or spiral distal section of the catheter is configured to appose the vessel wall and bring electrodes in close proximity to extra-vascular neural structures and that the pitch .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,722,303. Although the claims 21-31 are encompassed by claims 1-11, respectively of the ‘303.

Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8-15 of U.S. Patent No. 9,820,811 in view of Wang ‘805. The ‘811 patent claims substantially the same invention, but does not recite a computing device coupled to said one or more measuring devices and is configured for computing any increase or decrease in the physiological parameters against a baseline. As discussed above, with respect to the rejection of claim 21, Wang ‘805 discloses that computing device. It would have been obvious to one of ordinary skill in the art to modify Wang ‘811 to include a computing device coupled to said one or more measuring devices and is configured for computing any increase or decrease in the physiological parameters against a baseline as taught by Wang ‘805 when its electrodes are used to map and ablate, and because the combination would have yielded predictable results.

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8-15 of U.S. Patent No. 9,820,811 in view of Wang ‘805 as set forth above and further in view of Chou. Chou teaches the expandable catheter structure of claims 26-27 as set forth above. Wang ‘805 further teaches that measuring a blood pressure and/or heart rate as physiological parameters associated with innervation of the renal artery is known in the art (claims 29). Chou teaches a computing device that receives and configures 3D structure data to display  in view of Wang ‘805 to select physiological parameters from the group set forth in claim 29 as taught by Wang ‘805, and because the combination would have yielded the predictable result of a system that maps, ablates and displays the targeted area.  
Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8-13 of U.S. Patent No. 9,820,811 in view of Wang ‘805 and Chou as set forth above and further in view of Gertner. Gertner teaches the features of claims 30-31 as described above with respect to the rejection of claims 30-31.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 9,743,845 in view of Wang ‘805. The ‘845 patent claims substantially the same invention, but does not expressly recite two sets of electrodes for stimulating and ablation. Wang ‘805 teaches the features of claims 61-64 are known as set forth above. It would have been obvious to one of ordinary skill in the art to modify the ‘845 patent to include two sets of electrodes .
 Claims 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 9,743,845 in view of Wang ‘805 and further in view of Chou. The ‘845 patent claims substantially the same invention, but does not expressly recite the controlling rod and controlling shaft and the connections of the resilient members. However, Chou teaches that such structure was known in the catheter art for mapping. It would have been obvious to one of ordinary skill in the art to modify the system of the ‘845 patent in view of Wang ‘805 to include retracting said controlling rod to cause bulging of said one or more resilient members to contact said wall of said renal vessel if the catheter taught by Chou was being used to map and ablate as taught by Chou, and because the combination would have yielded predictable results.
Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 9,743,845 in view of Wang ‘805 and Chou as set forth above and further in view of Gertner. Gertner teaches the features of claims 30-31as described above with respect to the rejection of claims 30-31 above.

Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,723,998 in view of Wang ‘805. The ‘998 patent claims substantially the same invention, but does not expressly recite .
Claims 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of U.S. Patent No. 9,723,998 in view of Wang ‘805 and further in view of Chou. The ‘998 patent claims substantially the same invention, but does not expressly recite the controlling rod and controlling shaft and the connections of the resilient members. However, as discussed above in the 103 rejection, Chou teaches that such structure was known in the catheter art for mapping. It would have been obvious to one of ordinary skill in the art to modify the system of the ‘998 patent in view of Wang ‘805 to include retracting said controlling rod to cause bulging of said one or more resilient members to contact said wall of said renal vessel if the catheter taught by Chou was being used to map and ablate as taught by Chou, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2017/0215950 to Gross et al. is cited because it also can anticipate claim 21. As shown in Fig. 1, Gross’ system comprises a 
US Patent Application Publication No. 2013/0085489 to Fain et al. is directed to a system and method for performing renal denervation verification via a measurement site 200 distal to the ablation/denervation site 202 where a pair of stimulating electrodes 602 stimulate nerves at the renal vessel 600, another pair of electrodes 608 measure physiological parameters and RF electrodes 624 ablate (e.g., paragraph [0064]). 
US Patent Application Publication No. 2015/0351836 to Prutchi is directed to a unipolar and/or bipolar ablation catheter where ablation and stimulation electrodes are disposed on a balloon portion of the catheter (e.g., paragraph [0071] of Prutchi).
US Patent No. 9,186,211 to Mathur is directed to methods and apparatuses for remodeling tissue or adjacent to a body passage which ablates and stimulates.
US Patent No. 8,880,185 to Hastings et al. is directed to renal denervation and stimulation employing wireless vascular energy transfer arrangement. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792